                Case 1:18-cr-00471-DKC Document 168 Filed 09/17/20 Page 1 of 3
                                                       U.S. Department of Justice
                                                       United States Attorney
                                                       District of Maryland

Paul Riley                                             Suite 400                     DIRECT: 410-209-4959
Assistant United States Attorney                       36 S. Charles Street            MAIN: 410-209-4800
Paul.Riley@usdoj.gov                                   Baltimore, MD 21201-3119         FAX: 410-962-3091



                                                      September 17, 2020
VIA ECF

The Honorable Deborah K. Chasanow
United States District Judge
United States District Court for the District of Maryland
United States Courthouse
6500 Cherrywood Lane
Greenbelt, MD 20770

Re:        United States v. Jeffrey Southall, Criminal No. DKC-18-471

Dear Judge Chasanow:
       The Government writes this letter in advance of Defendant’s sentencing, scheduled for
October 10, 2020 at 10:00 AM. On January 9, 2020, Defendant pled guilty to Count One of the
Indictment charging him with Bank Fraud Conspiracy in violation of 18 U.S.C. §§ 1344 and
1349.
        As set forth more fully below, the Government requests that the Court sentence
Defendant to a term of three years’ (36 months’) imprisonment—the same term of imprisonment
requested by Defendant in the parties’ plea agreement pursuant to Fed. R. Crim. P. 11(c)(1)(C)
(ECF No. 121). This sentence should be imposed consecutive to the life sentence Defendant is
currently serving in connection with a 1984 state murder conviction.
           I.         Background
         As detailed in the parties’ plea agreement and the Presentence Investigation Report (PSR)
(ECF No. 134), Defendant conspired and joined in an agreement with others, including co-
Defendants Arnaz Hardin, Raeniece Board, and Permelia Lawson to open credit card accounts
with various victim financial institutions including J.P. Morgan Chase Bank, Capital One Bank,
Navy Federal Credit Union, Wells Fargo Bank, State Farm Bank, and TD Bank (the “financial
institutions”) using the personal identification information (PII) of at least 25 victims, including
their dates of birth, social security numbers, and addresses.
        Defendant was incarcerated during the time period of the conspiracy (and continues to be
incarcerated today) and was recorded on numerous jail calls with his co-conspirators discussing in
detail (1) the fraud scheme; (2) the PII of various victims; (3) credit card applications to various
victim banks, including the financial institutions; (4) credit cards obtained as a result of the fraud;
(5) and how those credit cards in the names of the victims were to be used for cash withdrawals
and purchases.
         Case 1:18-cr-00471-DKC Document 168 Filed 09/17/20 Page 2 of 3

        Defendant was the leader of and driving force behind this fraud scheme—using the phone
at the correctional facilities where he was incarcerated to provide his co-conspirators victim PII,
to direct them regarding which financial institutions they were to submit applications, and how
any fraudulently obtained funds were to be spent. Defendant would also, with the help of his co-
conspirators, speak with representatives of the financial institutions himself, pretending to be
victims—in an attempt to open up lines of credit.

       II.     Guidelines Computation

        Under the U.S. Sentencing Guidelines, Defendant’s offense level as to Count One—Bank
Fraud Conspiracy—is correctly calculated at a total offense level of 11, after taking into account
stipulated conduct and acceptance of responsibility. PSR ¶¶ 31-42. Because Defendant is a
Criminal History Category III, the applicable guideline imprisonment range as to Count One is
12-18 months’ imprisonment.
       The parties’ plea agreement pursuant to Fed. R. Crim. P. 11(c)(1)(C) reflects an agreed-
upon sentence of 36 months’ imprisonment—a variant sentence above the sentencing guidelines
range—though it leaves open the question of whether the sentence should be consecutive or
concurrent to the life sentence Defendant is currently serving. PSR ¶ 46.
        This agreement takes into account, among other things, the fact that Count Two of the
Indictment charges Defendant with Aggravated Identity Theft, which carries a mandatory
minimum sentence of 24 months’ imprisonment consecutive to any other sentence, as well as the
fact that the Government frequently insists in cases similar to this that the defendant pleads
guilty to both the Aggravated Identity Theft charge, as well as the underlying predicate charge—
here, Bank Fraud Conspiracy.
       The agreement likewise takes into account the fact that the Aggravated Identity Theft
charge provides for a term of a supervised release of up to just one year, while the Bank Fraud
Conspiracy charge provides for a term of supervised release of up to five years.
       III.    Sentencing Factors Under 18 U.S.C. § 3553(a)

        The sentencing factors under 18 U.S.C. § 3553(a) support a sentence of 36 months’
imprisonment consecutive to the lifetime term of imprisonment that Defendant is currently
serving. Such a sentence is necessary to reflect the seriousness of the offense and protect the
public from further crimes of the Defendant, as well as to afford adequate deterrence, promote
respect for the law, and provide just punishment. It also takes into account the Defendant’s
history and characteristics.
         As an initial matter, Defendant’s offense is undoubtedly serious. He was the leader of
fraud and identity theft scheme that resulted in at least 25 victims’ PII being compromised—and
all of the attendant headaches and costs to the victims associated with that identity theft—and
losses to banks of over $4,000.
       Further, the Government’s recommended sentence is also necessary to deter Defendant
from participating in criminal acts of this sort in the future. Defendant’s actions here are brazen:
For a period of years, he led a fraud scheme from within the walls of prison. The life sentence
Defendant is serving should have served to deter him from criminal conduct such as that at issue
here. However, rather than being deterred, Defendant has repeatedly continued to break the law.




                                                 2
         Case 1:18-cr-00471-DKC Document 168 Filed 09/17/20 Page 3 of 3

        The Government’s recommend sentence would also serve to deter others from fraud and
identity theft—a vital interest given the ease with which fraud schemes such as the one here can
be carried out and the accompanying emotional distress, aggravation and lost time each victim
must endure after having had his or her PII stolen and used in connection with fraud. Indeed,
general deterrence is a particularly important sentencing factor in fraud cases such as this one
because it is viewed to be effective. See United States v. Martin, 455 F.3d 1227, 1240 (11th Cir.
2006) (“Because economic and fraud-based crimes are more rational, cool, and calculated than
sudden crimes of passion or opportunity, these crimes are prime candidates for general
deterrence.”); United States v. Edwards, 595 F.3d 1004, 1021 (9th Cir. 2010) (“[B]ank fraud,
unlike an assault in a tavern or even domestic abuse, tends to be a planned, deliberate crime,
which allows plenty of time for reflection, calculation of the odds of success or failure, and the
ultimate decision.”).
        However, deterrence is only one sentencing factor that supports the Government’s
recommended sentence. As noted above, a sentence of 36 months’ imprisonment consecutive to
the sentence Defendant is currently serving reflects the need for just punishment and respect for
the law, which are particularly important in this case based on the seriousness of the offense, in
terms of the number of individuals impacted by the fraud and the quite personal nature of the
violations. The Government’s recommended sentence directly advances those sentencing goals.
       IV.     The Government’s Sentencing Recommendation

        In light of all of the factors set forth above, the Government recommends that the Court
sentence Defendant to a term of three years’ imprisonment consecutive to the state term of
imprisonment for murder that he is currently serving, to be followed by five years’ supervised
release.
                                             Respectfully submitted,

                                             Robert K. Hur
                                             United States Attorney

                                                    /s/
                                      By:    Paul A. Riley
                                             Assistant United States Attorney


cc:    Defendant’s Counsel (by ECF)




                                                 3
